 342306 NLRB No. 75DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Petitioner has been changed to reflect the newofficial name of the International Union.2The Joint-Petitioner filed four objections, of which two (Objec-tions II and IV) were overruled by the Regional Director. In the ab-
sence of exceptions, the Board adopts the Regional Director's deter-
mination on these objections. The Regional Director also determined
that in the event the Board disagreed with his recommended disposi-
tion of Objection I, a hearing should be conducted on Objection III
which alleges that the Petitioner's election observer was a super-
visor. In view of our decision to overrule Objection I, we shall re-
mand this case to the Regional Director for a hearing on Objection
III.3Northern Telecom, 297 NLRB 256 (1989); Best Products Co.,269 NLRB 578 (1984), affd. 765 F.2d 903 (9th Cir. 1985).4In this regard, the instant case is distinquishable from AsplundhTree-Expert Co., 283 NLRB 1 (1987). In Asplundh, the petitionerlearned 15 to 30 minutes before the start of the election that the em-
ployer was being permitted to station two observers at one of the
polling sites. When he protested the disparity in the number of ob-
servers to the Board agent at the site, the agent told him to file an
objection. Although the record in the instant case does not indicate
one way or the other whether the Joint-Petitioner's representative
asked or was advised that he could designate a substitute, neither
does it indicate that he was informed that his only recourse was to
file an objection after the election. Additionally, unlike Asplundh, theBoard agent was not responsible for the changed conditions under
which the election proceeded. Cf. Sugar Food, Inc., 293 NLRB 1008fn. 1 (1989).Clearly the Board agent properly denied the Joint-Petitioner's rep-resentative's request to delay the start of the election, for to have
departed from the agreed-to starting time could have disenfranchised
voters. Nyack Hospital, 238 NLRB 257 (1987).Inland Waters Pollution Control, Inc., W.T. Em-ployee Services, Inc., Industrial Waste Trans-
portation, Inc. (d/b/a Central Maintenance, Inc.
and Hydro-Mechanical Cleaning, Inc.) andInternational Brotherhood of Teamsters, AFL±
CIO, Local 247,1Petitioner and InternationalUnion of Operating Engineers, Local 324,
AFL±CIO/Laborers' Union of North America,
AFL±CIO, Local 334, Joint-Petitioner. Cases 7±RC±19322 and 7±RC±19332February 18, 1992DECISION ON REVIEW AND ORDERREMANDINGCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHThe National Labor Relations Board, by a three-member panel, has considered the Joint-Petitioner's ob-
jections to an election held December 21, 1990, and
the Regional Director's report and recommendations
on their disposition. The election was conducted pursu-
ant to a Stipulated Election Agreement approved on
December 5, 1990. The tally of ballots shows 83 for
Petitioner, 51 for Joint-Petitioner, and 3 votes against
the participating labor organizations, with 15 chal-
lenged ballots, an insufficient number to affect the re-
sults of the election.The Board has reviewed the record in light of theexceptions and the briefs, and for the reasons stated
below does not adopt the Regional Director's rec-
ommendation to sustain Objection I and set aside the
election.2No facts are in dispute. The stipulated agreementscheduled a morning voting period, from 5±8:30, and
an afternoon period, from 3±5:30. All parties had been
requested to arrive for orientation one-half hour before
the morning voting session for the purpose of, among
other things, instructing the duly designated election
observers about their duties. Although a representative
of the Joint-Petitioner was present at the orientation
session, its designated observer, Dennis Richeson, did
not arrive until after the morning voting period began.
The Joint-Petitioner's representative learned in a tele-
phone call to Richeson's home that Richeson was en
route. The Board agent denied the Joint-Petitioner's re-quest to delay the election, and the Joint-Petitioner didnot appoint another observer. Approximately 15 min-
utes into the first half hour of voting, Richeson arrived,
voted, and asked to assume his duties. The Board
agent refused to allow him to do so. Richeson did
serve as the Joint-Petitioner's observer during the after-
noon polling period.In sustaining the objection, the Regional Directornoted that the Board has held that in a binding stipu-
lated election agreement, the provision for observers is
a material term, and that the use of observers by theparties is a right. Citing Best Products Co., 269 NLRB578 (1984), he acknowledged that parties, by their con-
duct, may waive their contractual right to observers,
but rejected the contention made by the Petitioner and
the Employer that a waiver occurred in the instant
case, reasoning that Richeson was available for the
vast bulk of the voting period and no evidence was of-
fered to suggest that allowing him to assume observ-
er's duties would have disrupted the election process.In their exceptions, the Petitioner and the Employerreiterate their arguments to the Regional Director that
(1) the Board agent's conduct did not result in a mate-
rial and/or prejudicial breach of the election agreement,
and (2) Joint-Petitioner waived its right to an observer
by failing to select an alternate prior to the start of the
voting session, particularly since a representative of the
Joint-Petitioner was present. They rely on cases which
indicate that a party's failure to appoint an alternative
observer when given the opportunity constitutes a
waiver of the right.3Contary to the Regional Director, we find that nomaterial breach of the election agreement occurred in
the circumstances of this case. Thus, Richeson arrived
15 to 20 minutes after the morning voting period had
begun. No reason was offered for his lateness, and the
Joint-Petitioner does not allege that it was due to some
act of the Board agent or the parties to the election.4Although a representative of the Joint-Petitioner was 343INLAND WATERS POLLUTION CONTROL5It is true, as the court stated in NLRB v. Best Products Co., 765F.2d 903 (9th Cir. 1985), affg. 271 NLRB 1058 (1984), that observ-
ers have uncomplicated tasks and are rapidly trained. However, in
instances such as this, it is the responsibility of the Board agent con-
ducting the election to determine whether and to what degree train-
ing and placing a late-arriving observer will interrupt the election.
The Board agent may find himself between the proverbial ``rock and
a hard place'' in making such an assessment for, while the absence
of an observer for one party may create an impression of partiality,
so too may instructing and positioning a party's late observer.6Chairman Stephens further notes that the Joint-Petitioner has notestablished that it was prejudiced by the Board agent's conduct. An
observer's principal task is identifying voters. In the main this entails
challenging persons a party believes are not eligible to vote. The
Joint-Petitioner has not raised a question concerning the challenges
made during the election or asserted that ballots cast by voters it had
reason to challenge went unchallenged and affected the results of the
election.Member Oviatt finds it unnecessary to rely on this reason, i.e., theabsence of any assertion concerning the Joint-Petitioner's ability to
challenge voters, as a basis for finding that the Board agent's con-
duct was not objectionable.7Contrary to our dissenting colleague's assertion, our dispositionof this case does not run counter to the Board's casehandling guide-
lines which advise that ``care must be taken in any doubtful case,
to accord each party every opportunity for representation.'' NLRB
Casehandling Manual: Representation Proceedings (Part Two), Sec.
11310. We construe that as guaranteeing parties every ``reasonable''
opportunity for representation through observers, and, as indicated
above, we think that permitting Richeson to assume his duties as an
observer during the second polling session did not amount to failing
to accord the Joint Petitioner every reasonable opportunity under the
circumstances.8The same result might obtain if, for example, a party's observershowed up inebriated and disorderly. Keeping such an observer from
participating in the election would not be a material breach of the
election agreement under any reasonable interpretation, even though
it might deprive a party of its ``right'' to an observer and even
though the party did not intend to waive that right.9In view of our disposition of this case, we find it unnecessaryto determine whether the Joint-Petitioner's conduct constitutes a
waiver of its right to an observer at the morning polling session.1Summa Corp. v. NLRB, 625 F.2d 293 (9th Cir. 1980); BremanSteel Co., 115 NLRB 247 (1956).present at the preelection conference and knewRicheson was running late and would likely not arrive
before the polls opened, he did not designate a sub-
stitute observer. His failure to do so indicated that the
Joint Petitioner was willing to risk its right to be rep-
resented at the morning session on Richeson's late ap-
pearance, or even nonappearance if he failed to show
up for that session, and thus in either case, to accept
the consequences that would flow from Richeson's un-
explained timely failure to appear as the Joint-Petition-
er's designated observer. Accordingly, we find there
was no material breach of the stipulation by virtue of
the Board agent's conduct in question and that the Re-
gional Director's reliance on that ground is misplaced.We also find that the Board agent acted reasonablyand within her discretion in refusing to allow Richeson
to assume his duties as an observer during the morning
voting period. The Board's policy of permitting the
parties to use election observers presumes that those
who designate observers will see to it that their des-
ignees present themselves at the appropriate times and
places, i.e., at the polling place prior to the scheduled
starting time for the election. When a designated ob-
server arrives after the election has begun and while
voting is underway, it is incumbent on the Board agent
conducting the election to determine whether cir-
cumstances are such that he can instruct and position
the late-arriving observer without interrupting the poll-
ing, or with a minimum of interruption, and without
creating an impression of partiality or some other im-
pression of unfairness.5In the instant case, the Boardagent made a determination that was not improper or
unreasonable.6We disagree with our dissenting colleague that it``logic[ally]'' follows that because the right to an ob-
server is a material term of the election agreement and
because the Board agent refused to seat Richeson, thedenial was a material breach of the agreement. Theright to an observer, while material, is not absolute. It
is an implicit condition of an election agreement that
the observer to which a party is entitled will show up
in time to carry out his or her functions without risking
disruption of the election. If, as here, a party's ob-
server arrives when the election is well underway and
the Board agent makes a reasonable judgment that in-
structing and installing the observer at that point would
disrupt the election, and if, as here, the party has failed
to take reasonable steps to make up for the late ar-
rivalÐsuch as appointing an alternate available to
serve in the designated observer's placeÐthen the par-
ty's own conduct has prevented it from securing its
``right'' to an observer.7Although the issue can beformulated as whether the party has ``waived'' its right
by its conduct, it can also be stated in terms of the na-
ture of the right at issue. The ``right'' which the Joint-
Petitioner seeksÐto have a late-arriving observer in-
serted into the electionÐwas not plainly guaranteed by
the election stipulation agreement. In short, at that
point there was no guaranteed right to be waived.8On the basis of the foregoing, we find the objectionshould be overruled.9ORDERIt is ordered that the Joint-Petitioner's Objection I isoverruled.ITISFURTHERORDERED
that the above-entitled pro-ceeding is remanded to the Regional Director for Re-
gion 7 for action consistent with this decision.MEMBERRAUDABAUGH, dissenting.I dissent. A party to an election has a right to thepresence of an observer, and this right is embodied in
the stipulated election agreement.1My colleagues do not quarrel with the propositionthat the right to an observer is a material term of the 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2NLRB v. Best Products Co., 765 F.2d 903, 907 (9th Cir. 1985).3Indeed, the Board agent's automatic exlusion of a late-arrivingobserver, even though at least 3 hours remained in the morning poll-
ing session, was contrary to the Board's advisory casehandling
guidelines, which state in relevant part (NLRB Casehandling Man-
ual, Representation Proceedings (Part Two), Sec. 11310):Parties may waive the opportunity to be represented by observ-ers, either expressly or by default (no observers appearing), butcare must be taken, in any doubtful case, to accord each party
every opportunity for representation. [Emphasis added.]4The majority hypothesizes a situation where an observer showsup in an inebriated or disorderly state. In such circumstances, the
seating of such an observer would likely be disruptive of the elec-
tion. Suffice it to say that my position is confined to the facts of
this case.election agreement. Nor can they dispute the fact thatthe Joint-Petitioner was denied the right to have an ob-
server present for a substantial part of the election,
when that observer was available to serve. In these cir-
cumstances, it would seem to follow, as a matter of
logic and law, that the denial was a material breach of
the agreement. I fail to see the basis for my col-
leagues' contrary conclusion.The Employer and Petitioner argue that the Joint-Pe-titioner waived its right to have an observer for the
morning session of the election. The evidence falls far
short of establishing such a waiver. The fact that the
Joint-Petitioner did not seek a substitute observer does
not establish that it was agreeing not to have an ob-
server at all for the morning session. The Joint-Peti-
tioner requested a delay in the election because its des-
ignated observer had not yet arrived at the polling
place. When the observer arrived, no later than 30
minutes into the 3-1/2-hour morning voting session, he
immediately sought to begin his duties. This conduct
is consistent with what should be obvious: the Joint-
Petitioner, having failed to secure a delay in the elec-
tion, hoped to seat the observer when he arrived. Fur-
thermore, there is no evidence that the Board agenttold the Joint-Petitioner prior to the election that it
could switch observers at the last moment or that a
late-arriving observer would not be permitted to par-
ticipate in the morning session.As noted, the Employer and the Petitioner arguetheir case in terms of waiver of the right to have an
observer. My colleagues, apparently recognizing the
difficulties of this position, seek to avoid a waiver
analysis by creating a limitation on the right. In their
view, the right to have an observer is implicitly limited
by the condition that the observer ``will show up intime to carry out his or her functions without riskingdisruption of the election.'' Assuming arguendo that
this created condition exists, my colleagues have failed
to explain how permitting participation by the late-ar-
riving observer in this case would have risked disrup-
tion of the election. The Regional Director specifically
found that ``there is no evidence offered to suggest
that to allow [Joint-Petitioner's observer] to assume his
duties at the time he presented himself to the Board
Agent would have disrupted the election process.''
Further, the duties of an observer are uncomplicated
and can be easily explained.2Finally, there is norecord basis for the majority's suggestion that theBoard agent relied on any actual or potential disruption
as a reason for refusing to seat the observer.3In sum, because the presence of observers is impor-tant to the election process, and in view of the fact that
the right to an observer was not waived, and in the ab-
sence of a showing that the seating of the observer
would have been disruptive, I would uphold the Re-
gional Director's finding that the failure to accord this
important right was objectionable.4